Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 1 of 8
                         Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 2 of 8
AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet IA
                                                                                              Judgment-Page   2     of    8
DEFENDANT: JOHN DUNCAN a/k/a John Devon Duncan
CASE NUMBER: S5 16cr675-KPF-3 & 18cr56-KPF-2

                                         ADDITIONAL COUNTS OF CONVICTION
Title & Section                 Nature of Offense                                         Offense Ended           Count
18 U.S.C. § 924(c)(1)(A)         Possession of a Firearm in Connection with a Narcotics    10/31/2016             Two

(i), 924(c)(1)(C)(i )            Offense ( 16cr675 ( KPF))


18   u.s.c. § 1951               Conspiracy to Commit Robbery (18cr56 (KPF))               12/31/2014             One


18   u.s.c. § 1951               Hobbs Act Robbery (18cr56 (KPF))                          12/24/2014             Two



18   u.s.c. § 924U),             Death Through Use of a Firearm (18cr56 (KPF))             12/24/2014             Three

924(c)(1)(C)(i )
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 3 of 8
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 4 of 8
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 5 of 8
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 6 of 8
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 7 of 8
Case 1:18-cr-00056-KPF Document 123 Filed 11/20/20 Page 8 of 8
